Citation Nr: 1224098	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand disorder (claimed as bilateral carpal tunnel syndrome).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1997 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by North Carolina Division of Veterans Affairs, in November 2009, the North Carolina Division of Veterans Affairs revoked its power-of-attorney with regard to the claim on appeal.  The Board recognizes this cancellation of representation.  


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Where the record before the Board is inadequate to render a fully informed decision on an appeal, a remand to the RO is required in order to fulfill the statutory duty to assist a Veteran in developing a claim for disability benefits.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's service treatment records are replete with reference to complaints of and treatment for symptoms related to a bilateral hand disorder.  An August 2001 service treatment record reflects the Veteran's complaint of right hand pain in the palm area, ongoing for three days.  She had difficulty opening doors, driving and doing pushups; the pain radiated up her forearm.  She rated the pain a 10 out of 10.  The pain increased with everyday activity and when her arm was lowered below heart level.  She reported that she sustained minor trauma doing pushups several months ago and noticed swelling.  X-ray results were negative.  The assessment was "m-strain/irritation."  She was instructed to take pain medication as instructed and to return to the clinic as needed.

In another August 2001 service treatment record, the Veteran complained of left hand pain with moving stuff around.  She did not report a particular trauma but indicated the hand had been hurting all day.  She had trouble moving her fingers or using her hand in general.  The worst pain was along the base of the thumb and it radiated up her arm and to her index finger.  She also reported left wrist pain of unclear etiology.  The examiner indicated that she had similar complaints of pain in her right hand/wrist then diagnosed as a congenital findings.  The left wrist was not tender to palpation and there was no deformity.  Finger grip was 5/5; hand squeeze was slightly diminished, 4/5.  The assessment was rule out congenital findings.  The Veteran was instructed to return to the clinic if symptoms worsened or persisted.

In a November 2005 service treatment record, the Veteran complained of pain and numbness in her hands.  She indicated the pain onset prior to her deployment but she did not have a chance to have a complete evaluation of the hands.  There was no hand pain and no swelling of the joints of the hands; there was stiffness of the hand.

Objectively, appearance of the hands was normal.  There was weakness of both hands but there was no tenderness of palpation of the hands.  There was no muscle spasm of the hand and hand motion was normal.  Phalen's maneuver showed hand numbness/tingling in the median nerve distribution.  Appearance and stability of the wrist was normal and there was no tenderness on palpation or muscle spasm of the wrist.  Tinel's sign of the median nerve was positive in the wrists, bilaterally.  The assessment was carpal tunnel syndrome and the Veteran was referred for an occupational therapy consult.

A January 2006 service treatment record reflects the Veteran's complaint of bilateral hand numbness.  The assessment was numbness (hypesthesia). 

Findings of a January 2006 electrodiagnostic study showed nerve conduction studies were within normal limits on all nerves tested.  EMG needle examination was within normal limits on all muscles tested with the exception of a few polyphasic potentials in the right FDI, which was likely not clinically significant given the normal sensory/motor studies of the right ulnar nerve.  The impression was a normal electrodiagnostic study.  There was no evidence of a right or left median mononeuropathy, right ulnar neuropathy, right brachial plexopathy, or cervical radiculopathy based on the limited needle examination.

February 2006 service treatment records document occupational therapy for bilateral carpal tunnel syndrome.  The Veteran reported some relief with treatment and indicated night symptoms were improving.  Objectively, motor strength was 5/5; there was no atrophy and light touch and temperature were intact.  Grip strength on the right was 20 pounds; on the left 22 pounds.  She reported pain with repetitive activities.  The assessment was carpal tunnel syndrome.  The examiner noted that the Veteran demonstrated decreased strength as compared to the last evaluation.  The Veteran reported that pain limited her hand use.  There were no significant gains made with rehab.

March 2006 service treatment record reflects the Veteran's complaint of bilateral wrist pain.  She reported her history of bilateral carpal tunnel syndrome with an increase in pain over the last three days.  She indicated that she wore wrist braces all the time for the pain.  The examiner noted that a previous EMG was within normal limits.  Objectively, pain was elicited by motion bilaterally.  Otherwise there was no diffuse dorsal swelling; the hands were not erythematous, warm or tender on palpation.  The examiner documented a previous report showing congenital fusion of the lunate and the triquetrum bilaterally.  The assessment was carpal tunnel syndrome and the Veteran was scheduled for an intramuscular injection.

An April 2006 service treatment record reflects an assessment of myalgia and myositis with myofascial pain in the wrist/finger flexors and numbness (hypesthesia).  The May 2006 separation examination documents the Veteran's complaints of bilateral wrist pain.  The diagnosis was bilateral carpal tunnel syndrome.

An April 2006 VA fee-basis examination reflects the Veteran's complaint of pain in her hands associated with a feeling of numbness in all the fingers going up to the wrists.  Working with her hands aggravated the pain.  She took 300mg of Neurotin every night at bedtime for the pain.  The hand pain occasionally radiates to the shoulders.  She did not recall any major traumatic event affecting the hands or wrists and her condition did not interfere with her ordinary lifting or carrying, activities of daily living, or service functions.  She wore a wrist support constantly.

Objectively, neurological examination was unremarkable.  Both hands were normal in outline and symmetric in form and function.  There was no heat, redness, or tenderness around the joints.  Sensation and vascularity were undisturbed.  The range of motion of the finger joints was within normal limits without restriction, pain, weakness or incoordination.  She could write, push, pull and twist without difficulty.  Fingers 2 to 5 reach the median transverse fold and the thumbs approximate the base of the fifth finger in a firm grip.  She had full range of motion of all the fingers.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  X-ray results of the hands were negative.  There was no pathology identified on physical examination to render a diagnosis.

A February 2007 VA treatment record reflects an impression of worsening symptoms of carpal tunnel syndrome.  It was indicated that an EMG, performed remotely, showed mild evidence of carpal tunnel syndrome.

Findings of an April 2007 nerve conduction velocity testing of the bilateral upper extremities revealed that the median nerve motor responses show a normal distal latency, normal amplitudes, a normal conduction velocity and a normal F wave latency of the hands bilaterally.  The median mixed nerve (palm-wrist) responses show a normal latency and a normal amplitude of the hands bilaterally.  The ulnar mixed nerve (palm-wrist) responses show a normal latency and normal amplitude.  The conclusion was a normal study.  There was no evidence of carpal tunnel syndrome or diffuse polyneuropathy seen on either side.

The only other evidence of record supporting the Veteran's claim is her various lay assertions and May 2012 hearing testimony.  The Veteran gave credible testimony concerning the chronic bilateral hand symptoms she has experienced since her period of active duty. Accordingly, the Board finds that additional development is necessary prior to a final decision and therefore the case is remanded for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  VA should schedule the Veteran for an examination by a physician with the proper expertise for the purpose of determining the nature and etiology of any current bilateral hand disability, including carpal tunnel syndrome.  A complete medical history of the disability in question should be obtained. All necessary tests should be conducted.  The claims file must be made available to the examiner for review and notation to this effect should be made in the claims file.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a bilateral hand disability, including carpal tunnel syndrome, which had its onset in service or is otherwise related to service.

A complete rationale should accompany any opinion provided.  If an opinion cannot be rendered without resort to speculation, then it should be so indicated and the examiner should provide reasons why.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After the above has been completed, VA must readjudicate the claim for service connection for a bilateral hand disability, including carpal tunnel syndrome. If the benefit sought on appeal is not allowed, the Veteran should be provided a Supplemental Statement of the Case and then be given an appropriate time frame within which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


